Scott, Judge,
delivered the opinion of the court.
'The only circumstance that could have warranted an injunction in this cause, was the alleged insolvency of the defendant. *81As that fact was not found by the court, there was no ground for an injunction. An action in the nature of an action on the case (as the property affected was incorporeal) would have afforded ample redress to the plaintiffs. The case, stripped of the allegation of insolvency, furnished no ground whatever for an injunction. An injunction is not granted to restrain a mere trespass, where the injury is not irreparable and destructive to the plaintiff’s estate; but is susceptible of perfect pecuniary compensation, and for which a party can obtain adequate satisfaction in -the ordinary course of law. It must be a strong and peculiar case of trespass, going to the destruction of the inheritance, or'where the mischief is remediless, to entitle a party to the interference by injunction. It is obvious that, in the present case, all the damages which have been sustained by the plaintiffs, could be redressed in an ordinary action for damages.
Upon the evidence set out in the motion for a review of the facts found by the court, there should have been a new trial granted. The judgment will he reversed, and the cause remanded ; the other judges concurring.